Mr. Justice Benson
delivered the opinion of the court.
1, 2. There is some conflict, but a clear preponderance of the evidence establishes the fact that the instrument above set out was executed by the parties as the final step in a settlement and distribution of the estates of both the father and the mother of the parties thereto, and was so understood at that time. Family agreements of this sort are looked upon with peculiar favor by the courts, and will be upheld unless there appears to be some gross injustice or fraud in connection therewith: 8 Cyc. 504; Smith v. Smith, 36 Ga. 184 (91 Am. Dec. 761); Adams v. Adams, 70 Iowa, 253 (30 N. W. 795); Taylor v. Taylor (Tex. Civ. App.), 54 S. W. 1039; Cruger v. Douglas, 4 Edw. Ch. (N. Y.) 433.
This settlement appears to be within the limitations suggested, and should be upheld, in which event, the parties having reached a final settlement, there is nothing upon which to base an accounting, and the decree of the lower court must be reversed and the suit dismissed.
Reversed. Suit Dismissed. Rehearing Denied.
Mr. Chiee Justice Moore, Mr. Justice Burnett and Mr. Justice McBride concur.

As to the necessity of administration in devolution of personalty, see note in 15 L. B. A. 491. Reporter.